PD-1080-15
                               PD-1080-15                               COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 8/18/2015 11:15:09 PM
                                                                        Accepted 8/20/2015 11:52:27 AM
                                                                                         ABEL ACOSTA
                                                                                                 CLERK
                               NO. _______________


                      IN THE COURT OF CRIMINAL APPEALS




                                    STEVE ACOSTA
August 20, 2015                              Appellant,
                                         vs.

                                THE STATE OF TEXAS,
                                          Appellee


                  On Appeal from the 5th District Court of Appeals
                                  Dallas, Texas


          APPELLANT’S MOTION FOR EXTENSTION OF TIME TO
             FILE PETITION FOR DISCRETIONARY REVIEW

   	  
   	  
   TO THE HONORABLE COURT OF CRIMINAL APPEALS:

   Comes Now, STEVE ACOSTA, Appellant/Petitioner who hereby files this

   First Motion for Extension of Time to File Petition for Discretionary Review

   under Tex. R. App. P. 68.2. In support of this motion, per Tex. R. App. P.

   10.5, Petitioner shows the following:

             1.      The Court of Appeals for the 5th Appellate District in Dallas,

   TX, rendered its opinion and judgment in Steve Acosta v. State of Texas,


   	                                                                               1	  
Trial Court Cause No. F-1355987-M, Appellate Cause No. 05-13-01640-CR on

July 7, 2015. The Petition for Discretionary Review is due no later than

August 6, 2015. Counsel requests this extension prior to 15 days from

August 6, 2015.

       2.       Petitioner requests an extension of time of thirty days, to

September 7, 2015. This is Petitioner’s first request for an extension of time

in this case.

       3.       Petitioner relies on the following facts as a reasonable

explanation for the requested extension of time: Counsel is involved in

numerous Federal and State appeals and trials involving complex issues and

extensive transcripts. Counsel must review 1200 pages of transcripts in one

appeal and 4 terabytes of information on a trial matter. Both are set in the

next month.

       WHEREFORE PREMISES CONSIDERED, Petitioner prays that

this Court grant this Motion for Extension of Time.

                                 Respectfully submitted,

                                       /s/ Bruce Kaye
                                 Bruce Kaye
                                 TBN 00784374
                                 2309 Boll St.
                                 Dallas, TX 75204
                                 (214) 722-7438 Office
                                 (866) 649-8757 Fax
                                 Bruce@Brucekaye.com

	                                                                          2